HENRIOD, Justice.
Appeal from a judgment for plaintiff in an action for payments under an accident policy. The record in this case is extremely brief, and the facts presented therein so fragmentary and incomplete as to make it impossible for this court to render a decision without looking dehors the record, — a process we cannot indulge. The record factually is builded on a colloquy between court and counsel *216during which reference was made to a purported stipulation, unsigned, presented to the City Court, but which, however, is not a part of the record before us. We cannot consider facts stated in the briefs which may be true but absent in the official record. This case is remanded, therefore, with instructions to vacate the judgment, entertain further proceedings consonant with the pleadings, the burden of proof of the respective parties and this opinion, including the taking of evidence, if necessary.
No costs awarded on appeal.
WOLFE, C. J., and McDONOUGH, CROCKETT and WADE, J.J., concur.